Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This office action is in response to initially filed application dated 6/18/2020.  Claims 1-20 are currently pending and being examined in this reply

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. Representative claim 11 recites the following: 
A data management system, comprising: a first terminal including a first processor configured to generate receipt data and issue the generated receipt data; and a data management device including: a network interface, a memory that stores first and second databases for storing the receipt data, and a second processor configured to: upon receiving receipt data from the first terminal via the network interface, determine whether a customer identifier is included in the receipt data, upon determining that the customer identifier is included in the receipt data, store the receipt data in the first and second databases, and upon determining that the customer identifier is not included in the receipt data, store the receipt data in the second database, upon receiving a request for receipt data from a customer terminal of a customer, search the first database for receipt data including a customer identifier of the customer and control the network interface to transmit the receipt data found by the search to the 43(PATENT) Atty. Dkt. No.: TAI/2944US customer terminal, and upon receiving a request for receipt data from a first center server with a search condition, search the second database for receipt data that satisfies the search condition and control the network interface to transmit the receipt data found by the search to the first center server.
This is considered to be an Abstract idea grouping of certain methods of organizing human activity. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of computing devices such as a processor, network interface, databases, server, and customer terminal, when considered separately and in combination merely act to implement the claimed limitations on a computer and amount to receiving, sending, storing, and processing information which is considered well-understood, routine, and conventional computer activity, see MPEP 2106.05(d).
In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
            1.         A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  

            3.         A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
            4.         A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

           In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:


processor, network device, server, customer device: for carrying out method steps and manipulating/transmitting/receiving data - Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

Database: for storing data and retrieving data; Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;


           In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.  

Prior Art considered pertinent to Applicants disclosure

US 20050102158 A1 to Maeda discloses a data processing system including a central server in which data receivied from a plurality of data collection terminals from a plurality of different stores are converted and stored for efficient searching. See at least ¶¶ 0026-0030, 0044, and 0045.

US 20070276880 A1 to Lu discloses a client device connected via a network to a central server and issuing one or more queries for data.  See at least ¶¶ 0029, 0031, and 0036.

US 20050049928 A1 to Naick discloses storing transaction data together with a store and mall code in a database in order to organize and associate vendor information. See at least ¶¶ 0018, 0020, 0022, and 0024.

US 20150356689 A1 to Gotanda teaches A data processing system in which data received from a plurality of data collection terminals are converted for efficient searching, including receipt database, and central server.  See at least Abstract and Figure 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        

/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627